Citation Nr: 1704158	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for paroxysmal atrial fibrillation.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for generalized anxiety disorder, also claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a right knee condition.

7.  Entitlement to service connection for a left knee condition.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right thumb with degenerative changes.

11.  Entitlement to a rating in excess of 20 percent for peptic ulcer disease.

12.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance and/or housebound status.

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to September 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2009, July 2014, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the record.

The Board remanded the issues of entitlement to service connection for prostate cancer, entitlement to an increased rating for the service-connected right thumb disability, entitlement to an increased rating for peptic ulcer disease, and entitlement to a TDIU in October 2012.

The Board notes that additional evidence was associated with the record following the most recent adjudications of the issues on appeal, and that the Veteran did not waive his right to have that evidence considered by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304 (2016).  However, the Board herein finds that all issues on appeal must be remanded for additional development.  Therefore, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the issues on appeal following completion of the additional development.

In a December 2016 letter, the Veteran's attorney indicated that he no longer wished to represent the Veteran in his appeal.  Pertinent regulation states that after the AOJ has certified an appeal to the Board, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  Good cause for such purposes is the extended illness or incapacitation of the representative; failure of the appellant to cooperate with proper preparation and presentation of the appeal; or other factors which make the continuation of representation impossible, impractical, or unethical.  38 C.F.R. § 20.608(b)(2).  Here, the Veteran's attorney's withdrawal was submitted after certification of the appeal to the Board and he did not provide good cause reasons for the withdrawal.  Therefore, the Board denies the requested withdrawal and finds that the Veteran's attorney remains his representative for purposes of this decision.  However, as the issues involved in this appeal are being remanded, the Veteran's attorney should follow the procedures outlined in 38 C.F.R. § 14.631(c) to withdraw representation on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Issues Relating to a Left Knee Condition, SMC, and Generalized Anxiety Disorder

The July 2014 rating decision denied the Veteran entitlement to service connection for a left knee condition and entitlement to SMC based on the need for aid and attendance and/or housebound status.  It also denied the Veteran's petition to reopen a previously denied claim for entitlement to service connection for generalized anxiety disorder, also claimed as PTSD.  In June 2015, the Veteran submitted a timely notice of disagreement as to those issues.  See VA Form 21-0958, Notice of Disagreement, received in June 2015.  The AOJ acknowledged receipt of the June 2015 notice of disagreement in an October 2015 letter.  However, the AOJ has not yet issued a statement of the case in response to that notice of disagreement.  The Board must therefore remand the issues appealed in the June 2015 notice of disagreement for issuance of a statement of the case.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).



Issues Relating to Headaches, Sleep Apnea, a Right Knee Condition, Hypertension, Tinnitus, and Paroxysmal Atrial Fibrillation

The November 2015 rating decision denied the Veteran entitlement to service connection for headaches, sleep apnea, a right knee condition, hypertension, and tinnitus.  It also denied the Veteran's petition to reopen a previously denied claim for entitlement to service connection for paroxysmal atrial fibrillation.  In January 2016, the Veteran submitted a timely notice of disagreement as to those issues.  See VA Form 21-0958, received in January 2016.  The RO acknowledged receipt of the January 2016 notice of disagreement in a January 2016 letter.  However, the RO has not yet issued a statement of the case in response to the January 2016 notice of disagreement.  The Board must therefore remand the issues appealed in the January 2016 notice of disagreement for issuance of a statement of the case.  38 C.F.R. § 19.9(c); see Manlincon, 12 Vet. App. 238.

Service Connection for Prostate Cancer

The Veteran contends that he has prostate cancer that is etiologically related to in-service exposure to herbicide agents, to include Agent Orange.  Medical records dating during the appeal period confirm a diagnosis of prostate cancer, and treatment for the condition with brachytherapy.

The Veteran has reported three possible modes of in-service exposure to herbicide agents.  First, he has reported that the ship that transported him to Okinawa, Japan, passed through Vietnam waters and/or docked off the Vietnam coast.  See, e.g., February 2011 Board hearing transcript; VA progress notes dated in January 1992.  Second, he alleges that he was exposed to herbicide agents while stationed in Okinawa, Japan.  Third, he alleges that he was exposed to herbicide agents while training in South Korea.  The Veteran's service personnel records and service treatment records confirm that he had foreign service in Okinawa, Japan, in 1973.

VA regulations provide that certain diseases associated with exposure to herbicide agents, to include prostate cancer, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  Furthermore, Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  The term also includes service aboard a vessel operating on the inland waterways of the Republic of Vietnam.  VA Adjudication Procedure Manual M21-1 (M21-1), Part IV, Subpart ii, Chapter 2, Section C, Subsection 3, Paragraph e.  In addition, veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicide agents are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iv).

As to the Veteran's reported service aboard a ship that passed through Vietnam waters and/or docked off the Vietnam coast, he does not allege and the record does not show, that his service in the waters offshore the Republic of Vietnam included duty or visitation on land in Vietnam or that the ship operated on the inland waterways of the Republic of Vietnam.  Therefore, he may not be presumed to have been exposed to herbicide agents under the provisions of 38 C.F.R. § 3.307(a)(6)(iii) based on service in the Republic of Vietnam.

As to the Veteran's reported service in South Korea, the Board notes that the Veteran had active service beginning in June 1972.  Therefore, he did not serve between April 1, 1968, and August 31, 1971, and he may not be presumed to have been exposed to herbicide agents under the provisions of 38 C.F.R. § 3.307(a)(6)(iv) based on service in or near the Korean DMZ.

As to the Veteran's reported exposure to herbicide agents while serving in Okinawa, Japan, as well as his service in South Korea after August 31, 1971, VA has a duty to assist the Veteran by attempting to verify his claimed exposure.  M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, describes the procedure for verifying exposure to herbicide agents in locations other than the Republic of Vietnam, along the DMZ in Korea, or in Thailand.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the DOD inventory of herbicide operations to determine whether herbicide agents were used as alleged.  If C&P Service's review confirms that herbicide agents were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicide agents were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicide agents.

In this case, as noted above, the service personnel records show that the Veteran had foreign service in Okinawa, Japan, in 1973, and the Veteran has stated that he trained in South Korea.  The RO has not taken efforts to further identify the approximate dates, location, and nature of the alleged exposure to herbicide agents in Okinawa and/or South Korea or to verify the alleged exposure as outlined in M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.  The Board finds that the matter should be remanded so that the procedures set forth in the M21-1 for developing claims based on herbicide agent exposure in locations other than the Republic of Vietnam, along the DMZ in Korea, and in Thailand may be completed.

Increased Rating for Right Thumb Disability

The Veteran was most recently provided a VA examination as to the service-connected right thumb disability in November 2012.  The report for that examination includes range-of-motion measurements for the Veteran's right thumb, to include range-of-motion measurements following repetitive use of the thumb.  However, the report does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing, and the examiner did not indicate whether there was objective evidence of painful motion during testing.  In addition, the examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the right thumb.

The final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  That sentence provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  To be adequate, a VA examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Here, the November 2012 VA examination report does not provide measurements for range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing; range-of-motion measurements for the Veteran's undamaged left thumb; a statement as to whether there was evidence of painful motion; or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA hand and finger examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59.

Increased Rating for Peptic Ulcer Disease

In its October 2012 remand, the Board determined that the Veteran should be provided a VA examination to determine the current nature and severity of his peptic ulcer disease.  In so doing, the Board noted that the record shows the Veteran was at one point during the relevant rating period found to be anemic and to have lost weight, and that the anemia and weight loss may have been manifestations of the service-connected peptic ulcer disease.  Specifically, the Board noted that, in a letter received in September 2009, VA physician K. L. Garrett, M.D., opined that it is possible that the Veteran's weight loss and anemia were at least in part due to the gastritis found on a December 2008 stomach scope.  Accordingly, the Board directed that the VA examiner on remand "should address whether the Veteran's [peptic ulcer disease] was manifested by anemia and weight loss at any point during the duration of this appeal (since January 2007) and provide a complete, detailed rationale for any conclusions reached."

On remand, the Veteran was provided a VA stomach and duodenal examination in November 2012.  The examiner found that the Veteran exhibited weight loss, with a baseline weight of 184 pounds and a current weight of 173 pounds.  However, the examiner found the Veteran was not anemic and stated, "No evidence of anemia."  The examiner provided no further rationale for this finding, did not specify whether the opinion pertained to the entire duration of the appeal, did not specifically comment on the findings of anemia and weight loss in the record, did not state whether the Veteran's current weight loss may be a manifestation of the service-connected peptic ulcer disease, and did not discuss Dr. Garrett's letter.

Therefore, the Board finds that the November 2012 VA stomach and duodenal examination is inadequate for rating purposes and does not substantially comply with the Board's October 2012 remand directives because the examiner did not address whether the Veteran's peptic ulcer disease was manifested by anemia and weight loss at any point during the duration of this appeal or provide a complete, detailed rationale for his conclusion that there was "No evidence of anemia."  Accordingly, the issue must again be remanded so that a VA addendum opinion may be obtained.

VA Treatment Records

Additionally, the record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from November 2015.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.

TDIU

As to the Veteran's claim for entitlement to a TDIU, the Board finds that the outcome of the Veteran's service connection and increased rating claims that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the other matters being remanded must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative a statement of the case with respect to the issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for paroxysmal atrial fibrillation; whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for generalized anxiety disorder, also claimed as PTSD; entitlement to service connection for headaches; entitlement to service connection for sleep apnea; entitlement to service connection for a right knee condition; entitlement to service connection for a left knee condition; entitlement to service connection for hypertension; entitlement to service connection for tinnitus; and entitlement to SMC due to the need for aid and attendance and/or housebound status.  The Veteran should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the July 2014 and November 2015 rating decisions as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Follow the procedures set forth in M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, or its equivalent, to develop the Veteran's claim for entitlement to service connection for prostate cancer based on service in Okinawa, Japan, and in South Korea, including contacting the Veteran to identify the approximate date, location(s), and nature of the alleged exposure to herbicide agents.  

3.  Obtain the Veteran's VA treatment records from November 2015 to the present.

4.  Schedule the Veteran for a VA hand and finger examination to determine the current nature and severity of his service-connected right thumb disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected right thumb disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  

The examiner must record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the Veteran's right thumb and undamaged left thumb.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

5.  Refer the record and a copy of this Remand to the VA examiner who conducted the November 2012 VA stomach and duodenal examination or, if that examiner is not available, to another similarly qualified VA clinician for preparation of an addendum opinion.  If the examiner determines that another in-person examination is required to provide the information requested below, then such an examination should be scheduled.  

The examiner is asked to respond to the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's anemia and weight loss shown at any point during the appeal (since January 2007) is a manifestation of or otherwise caused by his service-connected peptic ulcer disease?

A complete rationale must be provided for any opinion given.  The opinion must reflect consideration of the findings of anemia and weight loss in the record, including the letter from K. L. Garrett, M.D., received in September 2009 in which Dr. Garrett opines that it is possible that the Veteran's weight loss and anemia were at least in part due to the gastritis found on a December 2008 stomach scope.

6.  After completion of items 2-4, readjudicate the issues on appeal based on a review of the expanded record, including the evidence entered since the most recent supplemental statement of the case.  In so doing, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his attorney with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




